*198ORDER
PER CURIAM.
Defendant appeals from his convictions following a jury trial for one count of assault in the first degree, Section 565.050, RSMo 1994, and one count of assault in the third degree, Section 565.070, RSMo 1994. Defendant was sentenced as a prior and persistent offender under Section 558.016, RSMo 1994, to ten years’ imprisonment for first-degree assault and a concurrent one-year term for third-degree assault.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detañed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).